UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                               No. 00-31224
                             Summary Calendar



                              RICHARD MUZZI,

                                                    Plaintiff-Appellant,


                                  VERSUS


                          CIMARRON; DYNMCDERMOTT,

                                                    Defendants-Appellees.




            Appeal from the United States District Court
                For the Eastern District of Louisiana
                              (99-CV-2795-D)
                              March 13, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Richard Muzzi, acting pro se, filed suit against his former

employer,      Cimarron    Software   Services,     Inc.,   and   against

DynMcDermott Petroleum Operations Company for whom Cimarron was

acting as a subcontractor.      Muzzi alleged that he was moved from a

salaried position to an hourly-rate employee because he suffered


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
from autism, in violation of Americans With Disabilities Act.

However, Muzzi never advised his supervisor at Cimarron nor any

other employees that he was suffering from autism or any other

disability.   Rather, since Muzzi was arriving late and departing

early regularly and was taking extra-long lunch hours on a frequent

basis, Cimarron decided to move him to an hourly employee and

retain his services.    Shortly thereafter, Muzzi wrote a rambling,

somewhat incoherent and threatening letter to his supervisor and he

was discharged.

     Cimarron and DynMcDermott moved for summary judgment which the

district court (Judge A. J. McNamara, presiding) granted.    Muzzi

appealed.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.   For

the reasons stated by the district judge in his Order filed under

date of September 25, 2000, we affirm the grant of summary judgment

in favor of defendants.

                  AFFIRMED.




                                  2